Citation Nr: 0825590	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certificate of eligibility for acquiring 
specially adapted housing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO found that the 
veteran was eligible for assistance in acquiring necessary 
special home adaptations, but denied his claim for a 
certificate of eligibility for acquiring specially adapted 
housing.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the question of 
whether the veteran is entitled to a certificate of 
eligibility for specially adapted housing pursuant to 38 
U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Notwithstanding these notice requirements, which the Board 
notes apply to claims for entitlement to a certificate of 
eligibility for specially adapted housing such as the one at 
issue here, a review of the record reveals that the veteran 
has not been provided full notice in accordance with the VCAA 
with respect to the issue currently on appeal.  The VCAA and 
its implementing regulations require VA to provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to the issue on appeal. Accordingly, the 
case must be remanded in order to comply with the statutory 
requirements of the VCAA.

Specifically, the veteran must be notified of the information 
and evidence needed to substantiate his claim, and what part 
of such evidence he should obtain and what part VA will 
attempt to obtain on his behalf.  The notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the required notice, the agency 
of original jurisdiction (AOJ) should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to:  (1) the loss or loss of use of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury that so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5) the 
loss or loss of use of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101(a) (West 2002 and Supp. 2008); 38 C.F.R. § 3.809 
(2007).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The veteran asserts that he is eligible for assistance in 
acquiring specially adapted housing because his service-
connected diabetic retinopathy and peripheral neuropathy of 
the lower extremities make him unable to move about in his 
house.  The veteran has contended specifically that although 
he is currently using a wheelchair intermittently, he will be 
in need of a wheelchair permanently in the near future, and 
his house is currently unable to accommodate a wheelchair in 
the hallway and bathroom.  The veteran is currently service 
connected for diabetes mellitus Type 1 at 40 percent; 
diabetic retinopathy of both eyes at 100 percent; diabetic 
nephropathy at 60 percent; post-traumatic stress disorder at 
50 percent; peripheral neuropathy of the right lower 
extremity at 20 percent; peripheral neuropathy of the left 
lower extremity at 20 percent; peripheral neuropathy of the 
right upper extremity at 10 percent; peripheral neuropathy of 
the left upper extremity at 10 percent; amputation of the 
first digit of the right foot at 10 percent; amputation of 
the first digit of the left foot at 10 percent; tinnitus at 
10 percent; and he is noncompensably rated for service-
connected shell fragment wound scars, bilateral hearing loss, 
and residuals of removal of left great toenail.  

He also receives special monthly compensation under 38 
U.S.C.A. § 1114(1) and 38 C.F.R. § 3.350(b) on account of 
being so helpless as to be in need of regular aid and 
attendance, due to his service-connected diabetic 
retinopathy.

Here, the evidence reflects that in October 2005, the veteran 
reported to his treating physician at the Chillicothe VA 
Medical Center (VAMC) in Chillicothe, Ohio, that he has been 
falling every day and must walk with a cane.  Report of a 
September 2005 visit to the Chillicothe VAMC reflects that 
the veteran was weak, dizzy, had an unsteady gait, and walked 
with a cane.  Notes from an April 2004 visit also reflect 
that the veteran was walking with a red-tip cane and with 
assistance from his wife.  The veteran's most recent VA 
examination of the bilateral lower extremities was in October 
2005.  At that examination, the VA examiner noted that the 
veteran reported ongoing numbness from his knees to his feet 
bilaterally and complained of not being able to feel hot, 
cold, or pain in his feet.  The veteran further reported a 
history of falling because of his "inability to feel where 
his feet are."  The examiner noted that the veteran walked 
with a normal gait using a cane but did not otherwise use 
assistive devices.  The diagnosis was severe chronic active 
bilateral lower extremity peripheral neuropathy without 
current evidence of paralysis.  

In this case, although the VA examiner took note of the 
veteran's use of a cane for ambulation, the Board notes that 
the October 2005 examination report contains no finding as to 
whether the veteran's peripheral neuropathy of the right and 
left lower extremities precludes locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  It is thus not 
clear whether the veteran has lost the use of his feet as 
required for a grant of specially adaptive housing under 38 
C.F.R. § 3.809.  A medical examination and opinion to address 
this issue is thus necessary.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this regard, the Court has held that the Board is 
prohibited from making conclusions based on its own medical 
judgment.  Id.  As no medical findings have been made 
regarding the loss of use of the veteran's lower extremities, 
the Board is not qualified to substitute its judgment as to 
the current severity of the veteran's symptoms for that of a 
medical professional.  

The Board thus finds that in light of the above findings, 
another VA examination is needed to provide current findings 
with respect to the veteran's ability to ambulate in relation 
to his service-connected peripheral neuropathy of the right 
and left lower extremities.  See 38 U.S.C.A. § 5103A.  
Specifically, the VA medical examiner must address the 
question whether the veteran is unable to ambulate without an 
assistive device such as braces, crutches, canes, or a 
wheelchair.  The examiner should address whether the function 
remaining in the veteran's lower extremities is such that the 
acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  The 
examiner should say whether the veteran's service-connected 
peripheral neuropathy of the right and left lower extremities 
precludes locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  
In view of the foregoing, this matter is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) are fully complied with and 
satisfied.  Specifically, the AOJ must 
notify the veteran of the information 
and evidence needed to substantiate his 
claim, and what part of such evidence 
he should obtain and what part the RO 
will attempt to obtain on his behalf.  

The AOJ must specifically request that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to his claim for a 
certificate of eligibility for specially 
adapted housing to be obtained.  The 
veteran should also be invited to submit 
any pertinent evidence in his possession 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

2.  After securing any additional 
records, the veteran should be scheduled 
for evaluation at an appropriate VA 
medical facility.  The entire claims file 
must be made available to and reviewed by 
the examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should examine the veteran's 
lower extremities and determine whether 
no effective function of either or both 
feet remains other than that which would 
be equally well served by an amputation 
stump at the site of election with the 
use of a prosthetic device.  The 
determination should be made on the basis 
of the actual remaining function of 
balance and propulsion.  The examiner 
must note whether loss of function 
precludes locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
("Precludes locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.)

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

3.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, or 
suggested by the evidence obtained 
pursuant to the development sought above, 
the issue on appeal should re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

